Citation Nr: 0909669	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for chronic 
hypertension, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for a panic disorder, to 
include as secondary to service-connected PTSD.

3.	Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of Dupuytren's contracture surgery of the 
left middle finger.

4.	Entitlement to an initial evaluation in excess of 50 
percent for PTSD.

5.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2005, September 2006 and March 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The issues of entitlement to service connection for a panic 
disorder and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent evidence of record does not indicate the 
Veteran is currently diagnosed with chronic hypertension.

2.	There is no competent evidence that the Veteran incurred 
additional chronic disability or residuals as a result of 
VA surgical treatment, hospital care, or medical 
treatment.

3.	The Veteran's PTSD is manifested by no more than a 
depressed mood, irritability, chronic sleep impairment 
with recurrent nightmares, occasional flashbacks and a GAF 
score of 55 to 60, representing "moderate" symptoms.


CONCLUSIONS OF LAW

1.	Chronic hypertension was not incurred in or aggravated by 
active service, service incurrence may not be presumed, 
nor was it proximately caused or aggravated by the 
Veteran's PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.	Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic residuals of Dupuytren's 
contracture surgery of the left middle finger is not 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2008).

3.	The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decisions in October 2005, 
September 2006 and March 2007.  The RO's June and August 
2005, January and December 2006 and September 2007 notice 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies. The duty to 
notify the Veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Iron 
Mountain VA Medical Center (VAMC) have also been obtained.  
The appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded VA examinations in October 2005 and May 2008.  A VA 
medical opinion was obtained with regards to the Veteran's § 
1151 claim in September 2006.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's hypertension claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from 
hypertension.  As he is not competent to provide evidence of 
a diagnosis, the record is silent for a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Veteran has not satisfied all the elements of McLendon; 
therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including chronic hypertension, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran maintains he suffers from chronic hypertension 
secondary to his service-connected PTSD.  However, the Board 
notes that there is no evidence that the Veteran is currently 
diagnosed with chronic hypertension.  The Veteran has 
provided no competent medical evidence indicating he 
currently suffers from such a disability.  Without a current 
diagnosis of a disability, the Board cannot grant service 
connection.  To prevail on the issue of service connection, 
there must be medical evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of chronic hypertension.  The Veteran 
has produced no competent evidence or medical opinion in 
support of his claim that he suffers from such a disorder, 
and all evidence included in the record weighs against 
granting the Veteran's claim of service connection for 
hypertension.  

II.	Compensation Under 38 U.S.C.A. § 1151

The Veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic residuals of Dupuytren's 
contracture surgery is warranted as the claimed disability 
was the result of negligence at the Iron Mountain VA Medical 
Center (MC) during a March 2005 surgery.  His claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
received by the Milwaukee, Wisconsin RO in July 2005.

In order to warrant compensation under 38 U.S.C.A. § 1151, 
the Veteran must demonstrate that the VA treatment in 
question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the Veteran has additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped. VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the Veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA care, treatment, or examination without the 
Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2008).

Prior to his March 2005 surgery, the Veteran was seen at the 
VA outpatient orthopedic clinic for mild Dupuytren's 
contracture of the left fourth finger.  Records indicate the 
Veteran had suffered from the condition for several years but 
wished to proceed with surgical excision of the palmar 
fascia.  The Veteran underwent surgery to repair the scarring 
of fascia to free movement of the palm and fingers on March 
10, 2005.

Records indicate the Veteran was seen on April 15, 2005, at 
which time he complained of residuals numbness in the ring 
finger on the ulnar and radial side.  A follow-up note on 
July 5, 2005, indicates the Veteran mobility in the left hand 
was improved but still suffered from some tightness.  An 
October 22, 2005, nursing note indicates the Veteran denied 
pain but stated he continued to suffer from numbness and 
stiffness in his left fingers "all the time."

The Veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 is warranted as he has lost the use of his 
left hand, cannot bend his fourth finger at all, and lost 
grip strength as the result of negligence during his surgery.  
Specifically, he asserts that he was not informed that the 
surgery could result in permanent residual numbness.  
Further, he contends that he should have been tested for 
carpal tunnel syndrome and trigger finger prior to 
Dupuytren's contracture surgery, and failure to conduct such 
testing constitutes negligence.  However, the Board finds 
that the evidence of record does not support the Veteran's 
contentions.  In this regard, no competent medical 
professional has indicated that the standard of care provided 
by the Iron Mountain VAMC was careless or negligent, or that, 
given different care he would not have developed residual 
numbness of the left hand.  Finally, there is no evidence, 
nor any assertion by the Veteran, that VA provided any care 
without his informed consent.

In this regard, a medical opinion was obtained in the 
Veteran's case.  After reviewing the Veteran's records, 
including medical and surgical records as well as the consent 
for treatment of surgery, the specialist found no evidence of 
any improper treatment being performed.  Further, the 
specialist found no evidence the Veteran has sustained any 
increased disability related to carelessness, negligence, 
lack of proper skill, error in judgment, or other fault 
related to VA treatment.  In this regard, the specialist 
noted that the consent, as signed by the Veteran prior to the 
March 2005 surgery, indicates that temporary or permanent 
numbness is a common sequela of this particular surgery.  The 
specialist noted the Veteran suffers from three common hand 
problems, Dupuytren's disease, finger trigger and carpal 
tunnel syndrome, which are all unrelated and not related to 
any sequela of the surgery.

In light of the above evidence, the Board finds that the 
Veteran's claim is supported solely by his own written 
statements on appeal.  Unfortunately, as a layperson, he is 
not competent to provide evidence regarding the causation of 
a particular disability, nor is he competent to make 
statements regarding the medically appropriate standard of 
care.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, the Board 
finds the Veteran's statements as to the etiology of his 
numbness of the left hand and the standard of care provided 
to be unpersuasive.

The record is devoid of any competent clinical evidence 
reflecting that any additional disability was proximately 
caused by either the VA's carelessness, negligence, lack of 
proper skill, error in judgment, or an event not reasonably 
foreseeable.  Moreover, there is a competent medical opinion 
noting the Veteran was properly informed of the risks 
involved and suffers from no unexpected residuals from the 
March 2005 surgery.  Given these facts, the Board concludes 
that a preponderance of the evidence is against awarding 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
chronic residuals of Dupuytren's contracture surgery.

III.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned an initial 50 percent 
disability evaluation for PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Under that diagnostic code, a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability evaluation.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships. GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's PTSD does not meet the criteria for an initial 
evaluation in excess of 50 percent at any time during the 
appeal period.  In this regard, VA treatment records and 
October 2005 and May 2008 VA examination reports indicate 
that the Veteran's PTSD is characterized as moderate, 
manifested by a depressed mood, irritability, chronic sleep 
impairment with recurrent nightmares, occasional flashbacks 
and a GAF score of 55 to 60, representing "moderate" 
symptoms.  As will be discussed in more detail below, such 
symptoms indicate some occupational and social impairment; 
however, they do not warrant a disability rating in excess of 
50 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximated a 
70 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he suffered from 
frequent panic attacks, delusions, or obsessive rituals.  An 
October 2005 VA examination report notes the Veteran denied 
any delusions and did not appear to be experiencing 
hallucinations.  Similarly, while a February 2007 VA mental 
health note indicates the Veteran reported flashback-like 
scenarios, his thoughts were void of any delusional content.  
With respect to memory loss, a symptom congruent with higher 
evaluations, the October 2005 VA noted problems with short-
term memory consistent with lack of sleep.  Finally, a May 
2008 VA examination report indicates the Veteran denied any 
obsessional rituals congruent with a higher evaluation.  

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment.  Both the October 2005 and 
May 2008 VA examination reports indicate the Veteran to be 
appropriately dressed and well groomed.  The Board also 
observes that there is no evidence of record to indicate the 
Veteran suffered from any speech impairment.  Indeed, the May 
2008 VA examination report notes the Veteran's speech was 
normal in rate and flow.  Finally, an April 2008 VA mental 
health note indicates the Veteran was alert and oriented in 
all spheres.

With regard to the Veteran's ability to establish and 
maintain personal relationships, the Board notes that the May 
2008 VA examination report indicates the Veteran generally 
avoids social situations.  However, the Board observes the 
Veteran has been married for over 30 years and has a friend 
he goes to the local tavern with.  Thus, the Board concludes 
that although the Veteran may have some relationship 
difficulties, he is capable of maintaining successful 
relationships.  Therefore, the Veteran's impairment in this 
area was not significant enough to warrant a 70 percent 
rating.

Finally, the Board observes higher evaluations contemplate 
suicidal and homicidal ideation or a persistent danger of 
hurting himself or others.  However, the Board observes there 
is no evidence the Veteran suffers from such symptoms.  In 
this regard, the record indicates the Veteran has 
consistently denied suicidal or homicidal ideation.  While 
the Veteran endorsed suicidal thoughts at the May 2008 VA 
examination, he denied more significant suicidal ideations, 
plans or intent as well as any homicidal thoughts.

Also of record is the Veteran's Global Assessment Functioning 
(GAF) score.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the Veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The Veteran's overall GAF score due to PTSD symptoms has 
ranged between 55 to 60 during the appeal period.  GAF scores 
ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  As such, in 
viewing the evidence of record in its entirety, the Board 
finds that the Veteran's overall disability picture continues 
to most closely approximate that contemplated by a 50 percent 
evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the appellant is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Overall, the Board concludes that the evidence discussed 
above, to include the GAF score, supports no more than a 50 
percent rating.  The Board has considered whether the record 
supports a staged rating in accordance with Fenderson, supra.  
However, the Veteran's overall disability picture during the 
entire appeal period does not warrant a higher rating in 
excess of 50 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 50 percent, and therefore, does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection for chronic hypertension is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic residuals of Dupuytren's 
contracture surgery is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.


REMAND

The Veteran seeks service connection for a panic disorder as 
secondary to his service-connected PTSD.  However, the Board 
observes there is contradictory evidence of record on whether 
the Veteran currently suffers from a panic disorder and, if 
so, whether such disorder is etiologically related to a 
service-connected disability.  In this regard, the Board 
observes the October 2005 VA examination report indicates the 
Veteran denied suffering from panic attacks.  A June 2006 VA 
mental health note indicates an assessment of panic disorder 
with agoraphobia and secondary major depression and alcohol 
dependence, which the Board observes are both disabilities 
for which the Veteran is service-connected.  Finally, 
however, the May 2008 VA examination report notes the Veteran 
is not diagnosed with a panic disorder with agoraphobia.  In 
light of the contradictory evidence of record, the Board 
finds that additional evidentiary development, namely a VA 
psychiatric examination, is required before a decision may be 
rendered.

Finally, the Veteran's claim for TDIU is impacted by the 
outcome of his claim for entitlement to service connection 
for a panic disorder, and therefore, the TDIU claim is 
inextricably intertwined with the service connection claim.  
The United States Court of Appeals for Veterans Claims has 
held that all issues "inextricably intertwined" with an 
issue certified for appeal are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  As the TDIU claim is "inextricably 
intertwined" with the service connection claim, the TDIU 
claim must also be remanded to the AOJ in accordance with the 
holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining the nature and etiology 
of any panic disorder.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to the following:

a.	whether the Veteran currently 
suffers from a panic disorder.

b.	If (a) is answered in the 
affirmative, whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., 
probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that the Veteran's panic disorder 
is proximately due to or been 
chronically worsened beyond normal 
progression by the Veteran's PTSD.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


